Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
This office action is in response to the amendment and remarks submitted 7/6/2021.
Claims 1, 15, 19 have been amended; support is found [0002, 0044].
Claims 2, 3 have been cancelled.
Claims 21 and 22 have been added; support for claim 21 is found in claim 19, [0075] and support is found in [0044] for claim 22.
Claim 6-10 are withdrawn without traverse in the response of 7/10/2020.
Claims 1, 4, 5, 11-22 are currently pending.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

This application is in condition for allowance except for the presence of claims 6-10 directed to Species  non-elected without traverse.  Accordingly, claims 6-10 have been cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art discloses a gel polymer electrolyte but does not disclose the gel electrolyte having an aqueous based electrolyte having less than 10% by weight of an organic solvent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA J LAIOS whose telephone number is (571)272-9808. The examiner can normally be reached Monday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/Maria Laios/Primary Examiner, Art Unit 1727